DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5, 8-12, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrus et al (NPL; “Drilling Rig Sensor Data Validation in the Presence of Real-Time Process Variations”; hereinafter “Ambrus”).
Regarding claim 1: Ambrus teaches a method of performing aspects of a downhole operation (Abstract; title), the method comprising: receiving a first measurement value from a first sensor configured to measure a first parameter related to the downhole operation (any of the sensors which have a row with an NOI entry in Table 1 page 4, is the sensor to be verified); receiving measurement data from a different sensor, the measurement data related to the downhole operation, the different sensor configured to measure a different parameter than the first parameter measured by the first sensor (a sensor in a row determined above with the entry NI which is the sensor used to validate the reading from the first sensor with a row entry of NI); and performing, by a sensor evaluation module (element 46 in Fig. 3), an evaluation of the first sensor, wherein the evaluation includes: determining a condition of the first sensor based on the measurement data from the different sensor (pages 3-4); selecting a rule that prescribes a set of one or more measurement values of the first parameter that are plausible based on the first sensor being in the condition (performing the Bayesian model which is a set of rules, taught in last paragraph of page 4); determining whether the measurement value from the first sensor is plausible based on comparing the measurement value from the first sensor to the prescribed set of one or more measurement values (Table 2 and Table 3); and generating an alert on determining that 
Claim 11 contains a system with substantially similar claim language and is rejected under similar rationale as claim 1.

Ambrus teaches:
Regarding claims 2 and 12: wherein the downhole operation is a drilling operation, and the first sensor is configured to be disposed in a borehole during the downhole operation (page 2).

Regarding claims 5 and 15: wherein the first sensor, the different sensor, and the sensor evaluation module are disposed downhole during the downhole operation (see Fig. 3; page 2).

Regarding claims 8 and 18: wherein the measurement value from the first sensor is considered to be plausible based on the measurement value from the first sensor corresponding to the prescribed set of one or more measurement values (page 3).
Regarding claims 9 and 19: further comprising performing at least one of informing a user about the plausibility of the measurement value from the first sensor; excluding the measurement value from the first sensor from other measurement data; and adjusting an operational parameter of the downhole operation (bringing attention to user, Abstract, when a zero entry is found in Table 3).
Regarding claims 10 and 20: further comprising performing at least one of a test and a calibration of the first sensor (page 4; evaluation of network model).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al (NPL; “Drilling Rig Sensor Data Validation in the Presence of Real-Time Process Variations”; hereinafter “Ambrus”).
Regarding claims 4 and 14: wherein selecting the rule and determining whether the measurement value from the first sensor is plausible is performed at one or more pre-selected times during the downhole operation, and/or in response to at least one of the measurement value from the first sensor, the measurement data from the different sensor, and measurement values from a third sensor that is different than the first sensor and the different sensor.
However, the following limitations are obvious in view of what is disclosed by Ambrus.  It is implicit from the continuous measurements and process being done while drilling that there would be pre-selected times in making the determinations that the sensor measurement values are plausible. Additionally, there are multiple other sensors available if a third sensor is needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ambrus in order to provide more accurate data and analysis in downhole operations continuously.

Regarding claims 6 and 16, Ambrus teaches:
another of the first sensor and the different sensor is disposed downhole (sensors in Fig. 3), but does not explicitly teach:
wherein one of the first sensor and the different sensor is disposed at a surface location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ambrus in order to provide more accurate data and analysis in comparing sensor readings between surface and downhole.

Regarding claims 7 and 17, Ambrus does not explicitly teach:
Regarding claims 7 and 17: wherein the measurement value from the first sensor is indicative of a rate of change of the first parameter, and the prescribed set of one or more measurement values includes plausible rates of change of the first parameter.
However, the following limitations are obvious in view of what is disclosed by Ambrus.  Because there is a storing of the measurement of the first sensor that can be compared over time to the measurement of a second sensor, this would be illustrative of the rate of change of the parameter being measured and thus would be an obvious thing to have as part of considering the re-calibration offset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ambrus in order to provide more accurate data and analysis in downhole operations.
Response to Arguments
Applicant’s amendments and arguments, filed July 27, 2020, with respect to the 101 rejections have been fully considered and are persuasive. The 101 rejection of claims 1 and 11 have been withdrawn. 
However, Applicant’s amendments and arguments with respect to the prior art rejections of claims 1-2, 4-12 and 14-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        
/REGIS J BETSCH/Primary Examiner, Art Unit 2857